DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 30, 2021 has been entered.
 	Claims 1-3, 5, 8-9, 11, 14, 16-17, 27, 44, and 45 are pending and under examination.

Response to Arguments 
3.	In the last Office action, the following rejections were made: (1) claims 1-3, 8-9, 11, 14, 16-17, 27, and 44 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Laat et al. (WO 2012/005595 A2; “de Laat 1”); and (2) claim 5 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Laat 1 in view of de Laat et al. (US 2010/0062947 A1; “de Laat 2”); and (3) claim 45 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Laat 1 in view of Dekker et al. (WO 2010/036323 A1).
	Applicant argues that all of the rejections should be withdrawn because the references, and in particular de Laat 1, fail to meet the new requirement in independent claim 1 concerning the sequencing data (i.e., “wherein the determined sequences cannot be used to build contigs of any genomic region or identify a genetic mutation”) (Remarks, pages 5-6).


 Specification
4.	The specification is objected to because of improper use of trade names/marks used in commerce. See, for example, the use of the terms IGEPAL (see, e.g., page 30), QUBIT (see, e.g., page 32), SEAPLAQUE (see, e.g., page 31), AND NUSIEVE (see, e.g., page 31), each of which is a trade name or a mark used in commerce. These and any other such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See also MPEP 608.01(v) for additional guidance.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
5.	Claims 3 and 5 are objected to because “sequence” in line 1 of each claim should be replaced with “sequences” to maintain consistency with amended claim 1.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8-9, 11, 14, 16-17, 27, 44, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, from which claims 2-3, 5, 8-9, 11, 14, 16-17, 44, and 45 depend, has been amended to recite the following: wherein the determined sequences cannot be used to build contigs of any genomic region or identify a genetic mutation.
Claim 27, which is an independent claim, also requires this new limitation since it requires performing the method of claim 1.
Applicant’s remarks filed with the response do not point to any particular portion of the original disclosure as providing support for this limitation. On page 5 of the Remarks, Applicant states that the new limitation finds implicit support in the original disclosure. 
The original disclosure has been reviewed, but sufficient support, whether explicit, implicit, or inherent, was not found for the above limitation in independent claims 1 and 27. As to explicit support, the original disclosure contains no mention of building contigs, nor does it discuss practicing the disclosed methods such that the determined junction sequences “cannot be 
Implicit support might exist if the original disclosure contained some discussion of factors relevant for building contigs and identifying genetic mutations using sequencing data (e.g., sequencing depth and coverage) or hybridization probes and/or taught that the sequence determination step could be performed under conditions that would necessarily satisfy the requirements of the new limitation in claim 1, but it does not. As to sequencing data, there is no discussion of sequencing depth or coverage, let alone in the context of building contigs or identifying mutations; therefore, there is no implicit support for use of a sequencing method that does not generate data useful for identifying a genetic mutation or building a contig. Similarly, since contig building is not discussed at all in the specification, there is no implicit disclosure that supports use of hybridization probes for sequence determination in a manner that precludes contig building. 
Lastly, as to the use of hybridization probes for sequence determination, but not identification of a genetic mutation, although the specification discusses using less stringent hybridization conditions to accommodate one or more mismatches between a junction sequence and a hybridization probe (pages 22-23), this disclosure relates to the sequence determination conditions rather than the determined sequence. In other words, the specification arguably provides implicit support for using hybridization probes to determine junction sequences under conditions that accommodate one or more mismatches between the probe and the junction sequences (i.e., under conditions that preclude identifying a genetic mutation), but the determined sequence will be the same irrespective of the hybridization conditions. As a result, a determined sequence cannot meet the new requirement in claim 1, unless, for example one or 
Lastly, inherent support does not exist at least because the original disclosure does not include a reduction to practice of a method in which the determined junction sequences could not be used to identify a genetic mutation or build a contig. The only working example, which appears on pages 30-33, describes a method that does not include junction sequence determination and only describes the library preparation steps that precede junction sequence determination. Thus, there is no disclosure in the application of a method that inherently satisfies the new requirement in amended claim 1. 
In view of the foregoing, the new limitation in claim 1 introduces new matter, and all of the pending claims are rejected under pre-AIA  35 U.S.C. 112, first paragraph. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 8-9, 11, 14, 16-17, 27, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
wherein the determined sequences cannot be used to build contigs of any genomic region or identify a genetic mutation.
This language requires the determined sequences, which may be determined via a sequencing method or probe hybridization, to possess a particular functional property—to be unable to be used to identify a genetic mutation or to build contigs of any genomic region. This property is not inherent to any of the many sequence determination methods encompassed by the active steps in the claim. Therefore, for claim 1 to be clear and definite, the ordinary artisan must be able to identify methods that also possesses the required functional property.
MPEP 2173.05(g) provides guidance concerning the examination of claims containing functional language. This section of the MPEP states that functional language can render a claim indefinite when it causes uncertainty as to the boundaries of the claim and goes on to state that claims that “merely recite a description of a problem to be solved or a function or a result achieved by the invention” may lack clear boundaries (and thus be indefinite). MPEP 2173.05(g) additionally states that the following factors should be considered when examining a claim that contains functional language: (1) whether the claim scope is clear, (2) whether the language only sets forth a problem to be result or a result obtained, and (3) whether the ordinary artisan would be able to identify from the claim language the encompassed structures/steps. 
In this case, the scope of claim 1 is clear in that the ordinary artisan would understand that the prior art must teach or suggest all of the positively recited steps and elements in addition to meeting the new functional requirement. That said, though, the claims fail to clearly link any aspect of the positively recited steps and elements to the functional requirement. The specification does not remedy this deficiency because it also fails to identify the particular a priori whether a particular prior art reference or combination of references that teaches or suggests the positively recited steps and elements of claim 1 additionally meets the newly recited functional requirements, and the claim is indefinite for this reason. 
Claims 2-3, 5, 8-9, 11, 14, 16-17, 44, and 45 are also indefinite since they depend from claim 1 and do not remedy the above issue. Claim 27 is also indefinite because it requires practicing the method of claim 1 and does not remedy the above issue. 

Conclusion
8.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637